Citation Nr: 9923018	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from October 
1984 to April 1985, and on active duty from October 1990 to 
October 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision 
rendered by the Department of Veteran Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which, in pertinent part, 
denied service connection for a low bask disorder.

This matter was before the Board in April 1999, at which time 
the Board requested an expert medical from the Veteran's 
Health Administration (VHA).  The VHA's expert medical 
opinion having recently been rendered and transmitted to the 
Board, the matter is again before the Board for appellate 
review. 


FINDING OF FACT

A low back strain is shown to be related or have a nexus to 
service.


CONCLUSION OF LAW

A low back strain was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

The veteran's service medical records (SMRs) contain a 
September 1990 enlistment examination report, which 
clinically evaluated the veteran to have mild scoliosis, 
asymptomatic.  A May 1992 treatment record reveals that the 
veteran was examined for low back pain that began while he 
was running, which later resulted in back spasm, constant 
pain, and knee weakness due to severe pain.  Upon physical 
examination, the lower back was tender to palpation, and 
range of motion was limited.  A follow-up May 1992 treatment 
record stated that the veteran still complained of back pain.  
The assessment was mechanical low back pain.  The veteran was 
again seen in January 1994 for complaints of recurrent low 
back pain since May 1992.  Once again, the assessment was 
mechanical low back pain.  The SMRs also show that the 
veteran incurred a fracture to the coccyx in December 1995, 
for which the veteran was granted service connection and 
assigned a 10 percent disability rating.  A January 1996 
medical evaluation board report states that the veteran 
reported recurrent back pain.  A June 1996 treatment record 
reported that the veteran experienced continuing low back 
pain, coccyx.

Post-service medical records include VA treatment records for 
April 1997 and April 1998 showing that the veteran was seen 
for complaints of low back pain.  An April 1998 VA radiology 
report revealed no radiographic evidence of scoliosis or any 
bone or disc space abnormality.  In April 1998, a narrative 
report prepared by Patrick Komeshak, D.C., a private 
chiropractor, recited the veteran's history of incurring low 
back pain during service in 1992.  Dr. Komeshak reported that 
"X-ray examination found rotation of the lumbar vertebrae at 
the levels of L2 and L3, with slight rotary scoliosis at the 
same level."  The diagnosis was stated to be "segmental 
joint dysfunction of the lumbar spine, associated with 
subluxation of L2 and L3, and myospasm of the right erector 
spinae muscles.  There appears to be chronic strain for the 
low back, which is being exacerbated by the subluxated 
vertebrae."

The May 1999 VHA opinion considered the above evidence and 
found "it evident that the veteran has suffered from two 
distinct service-connected back conditions," which are 
"separate and unrelated."  The opinion explained that the 
SMRs showed the veteran was seen intermittently between May 
1992 and January 1994 for back pain and spasm due to a 
service-incurred low back muscle strain injury.  The VA 
expert noted that "[i]t is fairly common for low back muscle 
injuries to become chronic on an intermittent basis after the 
initial injury.  Such injuries are unrelated to any 
underlying scoliosis, which was apparently noted as an 
asymptomatic finding at enlistment exam in September 1990."  
It was opined that in light of the post-service medical 
evidence of lumbar muscle spasm, "[i]t does seem likely that 
any low back strain symptoms began during military service in 
1992.  Such symptoms are unrelated to the separate [service-
connected residuals of a fracture of the coccyx,] which began 
with a fall down a flight of stairs while stationed in Korea 
in December 1995."

The Board has reviewed the entire record in conjunction with 
the May 1999 VHA opinion summarized above, and concludes that 
the evidence supports a finding of service connection for a 
low back strain.  Accordingly, service connection for a low 
back strain is established


ORDER

Service connection for a low back strain is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

